1                                                                 JS-6
2
3
4
5
6
7
                         UNITED STATES DISTRICT COURT
8
                       CENTRAL DISTRICT OF CALIFORNIA
9
     THE HERBAL CHEF, LLC, a                 Case No. 2:18-cv-8539-AB-MRW
10   California limited liability company,
11
                         Plaintiff,          JUDGMENT
12          v.
13
     AFG DISTRIBUTION INC., a North
14   Carolina Corporation; JAMES
15   MAGURA, an individual,
16                       Defendants.
17
18
19
20
21
22
23
24
25
26
27
28


                                       JUDGMENT
1                                           JUDGMENT
2          Pursuant to the Court’s Order of March 10, 2020, granting the motion for
3    summary judgment on all claims brought by Plaintiff against Defendants AFG
4    Distribution, Inc. and James Magura,
5          IT IS HEREBY ORDERED that judgment be entered dismissing the action
6    by Plaintiff against Defendants. Defendants are entitled to seek reimbursement of
7    costs, and make an appropriate application for attorneys’ fees, pursuant to
8    applicable statutes and local rules.
9          IT IS SO ORDERED.
10
11   Dated: March 24, 2020
12
13                                    _________________________________
14                                    HONORABLE ANDRÉ BIROTTE, JR.
                                      UNITED STATES DISTRICT COURT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -2-
                                 [PROPOSED] JUDGMENT
